EXHIBIT Company Contact Investor Relations Contact: Mr. James G. Reindl Mr. Crocker Coulson, President Chairman and CEO CCG Investor Relations TechPrecision Corporation Tel: 1-646-213-1915 (NY office) or Tel: 1-978-874-0591 Mr. Gary Chin, Tel: 1-646-213-1909 Email: reindlj@ranor.com Email: crocker.coulson@ccgir.com www.techprecision.com www.ccgir.com FOR IMMEDIATE RELEASE TechPrecision Corporation Reports Third Quarter Fiscal Year 2009 Results Westminster, MA – February 11, 2009– TechPrecision Corporation (OTC Bulletin Board: TPCS) (“TechPrecision”, or “the Company”), a leading manufacturer of large-scale, high-precision machined metal fabrications with customers in the alternative energy, medical, nuclear, defense, aerospace and other commercial industries, today reported financial results for the third quarter of fiscal year 2009, which is the three months ended December 31, 2008. Third
